By the Court.
In this case the indictment is sufficient. It is true that the prohibition, and the definition of the of-fence, by the statute of 1858, section 10, are in the same section. But the provisions are in distinct and separate clauses, *218as much as in the statute of T856. In the case of State v. Casey, 45 Maine, 435, the word “ section” was used inadvertently in the opinion of the Court, owing, probably, to the fact that, in the statute then under consideration, the provisions were in distinct sections. But, whether in distinct sections, or clauses, can make no difference. The offence, like that of being a common seller of intoxicating liquors, is made sufficiently certain by the terms used in the enacting prohibitory clause.